                            UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE
                                                                       25!2 rDG iU P
UNITED STATES OF AMERICA


                                                             No:


MICHAEL A. ALBERT



                                        INFORMATION


The United States Attorney charges:

                              Background Applicable To All Counts

     For all times relevant to each count ofthis Information, the defendant, MICHAEL

ALBERT, was the owner and sole proprietor of Mike's Affordable Auto, LLC,a used

automobile sales business, which was operated at two locations, Mike's Affordable Auto, 124

Manchester Street, Concord, New Hampshire, and Mike's Affordable Auto 2,99 Dover Road,

Chichester, New Hampshire. Mike's Affordable Auto, LLC was a "nonfinancial trade or

business," as that term is defined in 31 U.S.C. §5331 and the regulations promulgated

thereimder. A number ofthe defendant's sales involved cash transactions. The defendant


conducted his banking business at TD Bank, utilizing branch offices in New Hampshire. TD

Bank is a financial institution, as that term is defined at 18 U. S. C.§ 20 and 31 U.S.C.

§ 5312(aX2).
                                              Count 1
                       (Structuring to evade bank reporting requirements,
                               31 U.S.C. §§ 5324(a)(1)&(d)(1))

     Between on or about May 20,2013, and March 25,2014,in the District of New Hampshire

and elsewhere, the defendant, MICHAEL ALBERT,knowingly and for the purpose of evading

the reporting requirements of section 5313(a)of Title 31, United States Code, and the regulations

promulgated thereunder, did cause and attempt to cause TD Bank, a domestic financial

institution, to fail to file reports required under section 5313(a)of Title 31,and any regulation

prescribed under any such section; to fail to file reports and to maintain a record required by any

order issued under section 5326; and to fail to maintain a record required pursuant to any

regulation prescribed under section 21 ofthe Federal Deposit Insurance Act and section 123 of

Public Law 91-508. Specifically, MICHAEL ALBERT knew that if he made cash deposits in

amounts exceeding $10,000 into an account at a financial institution, in this case TD Bank,that

financial institution would file a report for each such cash deposit with the U.S. Department of

the Treasury. Between on or about May 20,2013, and March 25,2014, MICHAEL ALBERT,

knowingly structured cash deposits to TD Bank in amounts less than $10,000 for the purpose of

evading the reporting requirements imposed upon TD Bank as referenced above if any one

deposit was in excess of$10,000.

     In violation of Title 31, United States Code, Sections 5324(a)(1)and (d)(1), and Title 31,

Code of Federal Regulations, Sections 1010.100, 1010.311, and 1010.313 5.
                                              Count 2
                (Money laundering to avoid a transaction reporting requirements,
                                 18U.S.C. § 1956(a)(3)(C))

     On or about May 26, 2015,in the District ofNew Hampshire, the defendant, MICHAEL

ALBERT, with the intent to avoid a transaction reporting requirement under Federal law, did

knowingly conduct and attempt to conduct a financial transaction that affected interstate

commerce involving property represented by a law enforcement officer to be proceeds of a

specified unlawful activity, namely, illegal drug trafficking.

     Specifically, MICHAEL ALBERT sold a 2007 BMW automobile for $17,800 to an

undercover agent(UCA), who advised ALBERT that he was a cocaine dealer and was using the

proceeds of illegal drug sales to purchase the car. MICHAEL ALBERT instructed the UCA to

make two separate cash payments of less than $10,000 each for the purchase ofthe vehicle.

After receiving the cash payments, MICHAEL ALBERT did not file an IRS Form 8300 in

connection with the $17,800 cash sale ofthe vehicle.

     In violation of Title 18, United States Code, Section 1956(a)(3)(C).
                                           Count Three
                (Money laundering to avoid a transaction reporting requirements,
                                 18 U.S.C. § 1956(a)(3)(C))

     On or about August 4,2015,in the District of New Hampshire, the defendant, MICHAEL

ALBERT, with the intent to avoid a transaction reporting requirement under Federal law, did

knowingly conduct and attempt to conduct a financial transaction that affected interstate

commerce involving property represented by a law enforcement officer to be proceeds ofa

specified unlawful activity, namely, illegal drug trafficking.

     Specifically, the defendant, MICHAEL ALBERT,sold a 2007 Chevrolet Tahoe automobile

for $19,500 to an undercover agent(UCA), who had advised ALBERT that he was a cocaine

dealer and was using the proceeds ofillegal drug sales to purchase the vehicle. The UCA paid

ALBERT $19,500 in cash for the vehicle, but ALBERT generated a bill ofsale that reflected a

sale price of only $9,500. After receiving payment, MICHAEL ALBERT did not file an IRS

Form 8300 in connection with the $19,500 cash sale of the vehicle.

     In violation ofTitle 18, United States Code, Section 1956(a)(3)(C).
                                           Count Four
                 (Failure to file Form 8300 by a non-financial trade or business,
                                 31 U.S.C.§§ 5324(b)(1)&(d)(1))

     On or about May 29,2014, in the District of New Hampshire and elsewhere, the defendant,

MICHAEL ALBERT,knowingly and for the purpose ofevading the reporting requirements of

31 U.S.C.§ 5331,and the regulations promulgated thereunder, did cause a Mike's Affordable

Auto, LLC,a nonfinancial trade or business,, to fail to file a Form 8300 as required under 31

U.S.C. § 5331 and the regulations prescribed thereunder.

     Specifically, having sold a 2008 Audi A8 to a customer for $17,600, $12,600 of which was

paid in cash and $5,000 of which was paid by Credit Union check, on May 29,2014, MICHAEL

ALBERT,as the owner and sole proprietor of Mike's Affordable Auto, LLC,did not file a Form

8300 in connection with the $12,600 partial cash payment received for the sale of the vehicle.

     All in violation of Title 31, United States Code, Sections 5324(b)(1) and (d)(1), and Title

31, Code of Federal Regulations, Section 1010.330.
                                          Count Five
                (Failure to file Form 8300 by a non-financial trade or business,
                                 31 U.S.C. § 5324(b)(1)&(d)(2))

     On or about May 26, 2015,in the District of New Hampshire and elsewhere, the defendant,

MICHAEL ALBERT, while committing the crime of money laundering as charged in Count

Two of this Information, knowingly and for the purpose ofevading the reporting requirements of

31 U.S.C.§ 5331, and the regulations promulgated thereunder, did cause a Mike's Affordable

Auto, LLC,a nonfinancial trade or business, to fail to file a Form 8300, required under 31 U.S.C.

§ 5331, and regulations prescribed thereunder.

     Specifically, having sold a 2007 BMW to an imdercover agent for $17,800 in cash on May

26,2015, MICHAEL ALBERT,as the owner and sole proprietor of Mike's Affordable Auto,

LLC,did not file a Form 8300 in connection with the $17,800 in cash received for the sale ofthe

vehicle.


    In violation of Title 31, United States Code, Sections 5324(b)(1) and (d)(2), and Title 31,

Code of Federal Regulations, Section 1010.330.
                                            Count Six
                 (Failure to file Form 8300 by a non-financial trade or business,
                                 31 U.S.C. §§ 5324(b)(1)&(d)(2))

     On or about August 4,2015, in the District of New Hampshire and elsewhere, MICHAEL

ALBERT,while committing the crime of money laundering as charged in Count Three ofthis

Information, knowingly and for the purpose ofevading the reporting requirements of 31 U.S.C.

§ 5331, and the regulations promulgated thereunder, did cause Mike's Affordable Auto, LLC,a

nonfinancial trade or business, to fail to file a Form 8300, required imder 31 U.S.C. § 5331, and

regulations prescribed thereunder.

     Specifically, having sold a 2007 Chevrolet Tahoe to an undercover agent for $19,500 in

cash on August 4,2015, MICHAEL ALBERT,as the owner and sole proprietor of Mike's

Affordable Auto, LLC,did not file a Form 8300 in connection with the $19,500 in cash received

for the sale ofthe vehicle.


     In violation of Title 31, United States Code, Sections 5324(b)(1)& 5324(d)(2), and Title 31,

Code of Federal Regulations, Section 1010.330.



August 12,2019                                              Respectfully submitted,

                                                            Scott W. Murray
                                                            United States Attoi


                                                     By:
                                                             Arnold H.-fluftalen
                                                            Assistant U.S. Attorney
